     Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 1 of 11 PageID #:3174




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

STANLEY BLACK & DECKER, INC. and
THE BLACK & DECKER CORPORATION,
                                                           Case No.: 1:20-cv-06808
       Plaintiffs,
                                                           Judge Robert M. Dow, Jr.
v.
                                                           Magistrate Judge Susan E. Cox
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.


                                DEFAULT JUDGMENT ORDER

        This action having been commenced by STANLEY BLACK & DECKER, INC. and THE

 BLACK & DECKER CORPORATION (“SBD” or “Plaintiffs”) against the Defendants

 identified in the attached First Amended Schedule A and using the Defendant Domain Names

 and Online Marketplace Accounts (collectively, the “Defendant Internet Stores”), and SBD

 having moved for entry of Default and Default Judgment against the defendants identified in the

 First Amended Schedule A attached hereto (collectively, the “Defaulting Defendants”);

        This Court having entered upon a showing by SBD, a temporary restraining order and

 preliminary injunction against Defaulting Defendants which included a domain name transfer

 order and asset restraining order;

        SBD having properly completed service of process on Defaulting Defendants, the

 combination of providing notice via electronic publication or e-mail, along with any notice that

 Defaulting Defendants received from payment processors, being notice reasonably calculated

 under all circumstances to apprise Defaulting Defendants of the pendency of the action and

 affording them the opportunity to answer and present their objections; and
   Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 2 of 11 PageID #:3175




       None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. “In the context of cases like this one, that means a plaintiff must show

that each defendant is actually operating an interactive website that is accessible in Illinois and

that each defendant has aimed such site at Illinois by standing ready, willing and able to ship its

counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships &

Unincorporated Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this

case, Plaintiffs have presented screenshot evidence that each Defendant Internet Store is reaching

out to do business with Illinois residents by operating one or more commercial, interactive

Internet Stores through which Illinois residents can and do purchase products using counterfeit

versions of Plaintiffs’ Trademarks. See Docket No. 11 which includes screenshot evidence

confirming that each Defendant Internet Store does stand ready, willing and able to ship its

counterfeit goods to customers in Illinois bearing infringing and/or counterfeit versions of the

U.S. Trademark Registration Nos. 1,734,403; 1,734,404 (the “DEWALT Trademarks”) as well

as the U.S. Trademark Registration No. 3,064,666 for the DEWALT yellow and black color

scheme for use in connection with battery packs (the "DEWALT Trade Dress").

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114) and false designation of

origin (15 U.S.C. § 1125(a)).




                                                 2
     Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 3 of 11 PageID #:3176




        IT IS HEREBY ORDERED that SBD’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Default Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert

        with them be permanently enjoined and restrained from:

        a. using the DEWALT Trademarks and Trade Dress or any reproductions, counterfeit

           copies or colorable imitations thereof in any manner in connection with the

           distribution, marketing, advertising, offering for sale, or sale of any product that is not

           a genuine SBD Product or not authorized by SBD to be sold in connection with the

           DEWALT Trademarks and Trade Dress;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           SBD Product or any other product produced by SBD, that is not SBD’s or not

           produced under the authorization, control or supervision of SBD and approved by

           SBD for sale under the DEWALT Trademarks and Trade Dress;

        c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control or supervision of

           SBD, or are sponsored by, approved by, or otherwise connected with SBD;

        d. further infringing the DEWALT Trademarks and Trade Dress and damaging SBD’s

           goodwill;

        e. otherwise competing unfairly with SBD in any manner;

        f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or

                                                 3
     Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 4 of 11 PageID #:3177




           inventory not manufactured by or for SBD, nor authorized by SBD to be sold or

           offered for sale, and which bear any of the DEWALT Trademarks and Trade Dress or

           any reproductions, counterfeit copies or colorable imitations thereof;

        g. using, linking to, transferring, selling, exercising control over, or otherwise owning

           the Online Marketplace Accounts, the Defendant Domain Names, or any other

           domain name or online marketplace account that is being used to sell or is the means

           by which Defaulting Defendants could continue to sell Counterfeit/Infringing

           Products; and

        h. operating and/or hosting websites at the Defendant Domain Names and any other

           domain names registered or operated by Defaulting Defendants that are involved with

           the distribution, marketing, advertising, offering for sale, or sale of any product

           bearing the DEWALT Trademarks and Trade Dress or any reproductions, counterfeit

           copies or colorable imitations thereof that is not a genuine SBD Product or not

           authorized by SBD to be sold in connection with the DEWALT Trademarks and

           Trade Dress.

2.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order, shall, at SBD’s

        choosing:

        a. permanently transfer the Defendant Domain Names to SBD’s control, including

           unlocking and changing the registrar of record for the Defendant Domain Names to a

           registrar of SBD’s selection, and the domain name registrars shall take any steps

           necessary to transfer the Defendant Domain Names to a registrar of SBD’s selection;

           or

                                                 4
     Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 5 of 11 PageID #:3178




        b. cancel the registrations for the Defendant Domain Names and make them inactive.

3.      Those in privity with Defaulting Defendants and with actual notice of this Order,

        including any online marketplaces such as social media platforms, Facebook, YouTube,

        LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts

        for the Defendant Domain Names, and domain name registrars, shall within three (3)

        business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the

           DEWALT Trademarks and Trade Dress, including any accounts associated with the

           Defaulting Defendants listed on First Amended Schedule A attached hereto;

        b. disable and cease displaying any advertisements used by or associated with

           Defaulting Defendants in connection with the sale of counterfeit and infringing goods

           using the DEWALT Trademarks and Trade Dress; and

        c. take all steps necessary to prevent links to the Defendant Internet Stores identified on

           First Amended Schedule A from displaying in search results, including, but not

           limited to, removing links to the Defendant Internet Stores from any search index.

4.      Pursuant to 15 U.S.C. § 1117(c)(2), SBD is awarded statutory damages from each of the

        Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

        willful use of counterfeit DEWALT Trademarks and Trade Dress on products sold

        through at least the Defendant Internet Stores.

5.      Western Union shall, within two (2) business days of receipt of this Order, permanently

        block any Western Union money transfers and funds from being received by the

        Defaulting Defendants identified on First Amended Schedule A.



                                                  5
     Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 6 of 11 PageID #:3179




6.      eBay, Inc. (“eBay”) and PayPal, Inc. (“PayPal”) shall, within two (2) business days of

        receipt of this Order, permanently restrain and enjoin any accounts connected to

        Defaulting Defendants, Defaulting Defendants’ Online Marketplace Accounts or

        Defaulting Defendants’ websites identified on First Amended Schedule A from

        transferring or disposing of any money or other of Defaulting Defendants’ assets.

7.      All monies up to the amount of statutory damages awarded in ¶ 4 currently restrained in

        Defaulting Defendants’ financial accounts, including monies held by eBay and PayPal,

        are hereby released to SBD as partial payment of the above-identified damages, and eBay

        and PayPal are ordered to release to SBD the amounts from Defaulting Defendants’ eBay

        and PayPal accounts within ten (10) business days of receipt of this Order.

8.      Until SBD has recovered full payment of statutory damages identified in ¶ 4 owed to it

        by any Defaulting Defendant, SBD shall have the ongoing authority to serve this Order

        on eBay and PayPal, in the event that any new eBay and PayPal accounts controlled or

        operated by Defaulting Defendants are identified. Upon receipt of this Order, eBay and

        PayPal shall within two (2) business days:

        a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

           Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites,

           including, but not limited to, any eBay and PayPal accounts;

        b. Restrain and enjoin such accounts or funds that are China or Hong Kong based from

           transferring or disposing of any money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ eBay and PayPal accounts to

           SBD as partial payment of the above-identified damages within ten (10) business

           days of receipt of this Order.



                                                6
      Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 7 of 11 PageID #:3180




9.       Until SBD has recovered full payment of statutory damages identified in ¶ 4 owed to it

         by any Defaulting Defendant, to the extent that financial accounts or assets are identified

         as belongining to a particular Defaulting Defendant, SBD shall submit a turnover motion

         to the Court explaining the basis for attributing those assets or accounts to a particular

         Defaulting Defendant subject to the judgment. Once a turnover order has been entered by

         the Court, SBD shall have the ongoing authority to serve that Order on any banks,

         savings and loan associations, or other financial institutions (collectively, the “Financial

         Service Providers”). Upon receipt of that Order, the Financial Service Providers shall

         within two (2) business days:

         a. Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

            Online Marketplace Accounts or Defaulting Defendants’ websites;

         b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

            money or other of Defaulting Defendants’ assets; and

         c. Release all monies up to the amount of statutory damages identified in ¶ 4 restrained

            in Defaulting Defendants’ financial accounts to SBD as partial payment of the above-

            identified damages within ten (10) business days of receipt of this Order.

10.      In the event that SBD identifies any additional online marketplace accounts, domain

         names or financial accounts owned by Defaulting Defendants, SBD may send notice of

         any supplemental proceeding to Defaulting Defendants by e-mail at the email addresses

         identified in Exhibit 2 to the Declaration of Adan Ayala and any e-mail addresses

         provided for Defaulting Defendants by third parties.

11.      The bond posted by Plaintiffs in the amount of $10,000.00 is hereby ordered released by

         the Clerk.



                                                  7
   Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 8 of 11 PageID #:3181




This is a Default Judgment.

Dated: January 21, 2021

                                      _____________________________________
                                      United States District Court Judge




                                        8
Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 9 of 11 PageID #:3182




                      FIRST AMENDED SCHEDULE A

        No.                               Defendants
         1
         2
         3       2019nana
         4       batteryexpert2016
         5       batteryengineer
         6       enegitechus
         7       unionhonestyindustrialcompany
         8       dooobest
         9
        10
        11       topbatt_2016
        12
        13
        14       eztrade2world
        15       batteryspecialist
        16       eagglewtek
        17       expertpow
        18       mudatech
        19
        20
        21       bifficus
        22       pricebreak-deals
        23
        24       xiangfujiahdhu
        25       spiritshop18
        26       anchristine-0
        27       hztechnologyinc
        28       ishopusa
        29       tbatterypal
        30
        31       JINXIANG LEI
        32       ayngyangkj
        33
        34
        35       outletmalls_92
        36       batterymall2018
        37

                                      9
Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 10 of 11 PageID #:3183




         38
         39       bobogoowholesale
         40       dosctt
         41       atcujidirect
         42       1topmall

         43       adflb
         44       nice-experience
         45
         46       hthf8189
         47       mopow
         48       antrobutus
         49
         50       hffytek
         51       andiooes
         52       terrafirmatechnology
         53       ipowerbest
         54       up_star
         55       powerbattery888
         56       powerstation1
         57       eshopfine2
         58       powermore
         59       eztronicsco
         60       gadgetselectron
         61       jypremium
         62       furiousautosite
         63       henzens-2017
         64
         65
         66
         67
         68
         69       http://www.vanobattery.com
         70
         71       www.battery-for-drill.com
         72       https://www.ebbattery.com
         73       https://www.capacitybatteries.com/
         74
         75
         76
         77       www.cacedsp.com



                                         10
Case: 1:20-cv-06808 Document #: 40 Filed: 01/21/21 Page 11 of 11 PageID #:3184




                                     11
